                                                                                         FILED 
                                                                                         CLERK 
 UNITED STATES DISTRICT COURT                                                                
                                                                             4:53 pm, Dec 10, 2018
 EASTERN DISTRICT OF NEW YORK                                                                
 ---------------------------------------------------------X                      U.S. DISTRICT COURT 
                                                                            EASTERN DISTRICT OF NEW YORK 
 Waqas GONDAL,
                                                                                 LONG ISLAND OFFICE 
 (Immigration File #A 204-216-294),
                                                              MEMORANDUM OF
                           Plaintiff,                         DECISION & ORDER
                                                              2:18-cv-02322 (ADS)
                  -against-

 U.S. Department of Homeland Security, and Its
 Secretary Kirstjen Nielson, and Kristine R.
 Crandall, Acting Director of the U.S. Citizenship
 and Immigration Service Lincoln, Nebraska,
 Deferred Action for Childhood Arrival
 Application Processing,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Peter E. Torres
Counsel for the Plaintiff
112 East 23rd Street
Brooklyn, NY 10010

United States Attorney’s Office for the Eastern District of New York
Counsel for the Defendants
610 Federal Plaza
Central Islip, NY 11722
       By:      Robert B. Kambic, Assistant United States Attorney



SPATT, District Judge:

        Waqas Gondal (“Gondal” or the “Plaintiff”) commenced this action against the United

States Department of Homeland Security (“DHS”), DHS Secretary Kirstjen Nielsen, (“Nielsen”),

and Acting Director of the United States Citizenship and Immigration Service in Lincoln,

Nebraska Kristine R. Crandall (“Crandall”) (together, the “Defendants”) for failing to approve his


                                                        1
renewed Deferred Action for Childhood Arrivals (“DACA”) application. The Plaintiff alleges that

the Defendants’ decision to deny his renewed DACA request violated his due process rights under

the Fifth Amendment to the United States Constitution. He seeks a court order granting his DACA

renewal application.

       Presently before the Court is a motion by the Defendants, pursuant to Federal Rule of Civil

Procedure (“FED. R. CIV. P.” or “Rule”) 12(b)(1) and 12(b)(6), seeking to dismiss the complaint

for lack of subject matter jurisdiction and failure to state a claim upon which relief may be granted.

       For the following reasons, the Defendants’ motion to dismiss is granted.

                                       I. BACKGROUND

       Unless otherwise noted, the following facts are drawn from the Plaintiff’s complaint, and

for the purposes of the instant motion, are construed in favor of the Plaintiff.

A. DACA BACKGROUND

       “‘Deferred action’ refers to an exercise of administrative discretion by the [United States

Citizenship and Immigration Service (“USCIS”)] under which [it] takes no action to proceed

against an apparently deportable alien based on a prescribed set of factors generally related to

humanitarian grounds.” Barahona-Gomez v. Reno, 236 F.3d 1115, 1119 n.3 (9th Cir. 2001) (citing

6 C. Gordon, S. Mailman, & S. Yale–Loehr, Immigration Law and Procedure §§ 72.03 [2][a] &

[2][h] (1998)); accord Batalla Vidal v. Duke, 295 F. Supp. 3d 127, 137 (E.D.N.Y. 2017) (“Batalla

Vidal I”) (“Deferred action, sometimes referred to as nonpriority status, is in effect, an informal

administrative stay of deportation, by which immigration authorities decide not to initiate, or

decide to halt, removal proceedings for humanitarian reasons or simply for … convenience[.]”

(internal citations and quotation marks omitted)). As of 2014, there were approximately 11.3

million removable individuals living in the United States. DHS only has the capacity to remove

                                                  2
less than four percent of those eligible for removal per year. Id. at 136-37 (internal citations

omitted).

       On June 15, 2012, DHS issued a memorandum which set forth a Guidance policy that

detailed the exercise of prosecutorial discretion to allow certain individuals who were brought to

this country as children to remain in the country. Mem. from Janet Napolitano, Sec'y of DHS, to

David V. Aguilar, Acting Comm'r, CBP, et al., Exercising Prosecutorial Discretion with Respect

to Individuals Who Came to the United States as Children (June 15, 2012) (the “2012 Memo”).

This policy is frequently referred to as DACA. Eligibility for deferred action is dependent on the

individual demonstrating that he or she:

       (1) came to the United States under the age of 16, (2) has continuously resided in
       the United States for at least five years preceding the date of the memorandum (June
       15, 2012) and is present in the United States on the date of the memorandum, (3) is
       currently in school, has graduated from high school, has obtained a general
       education development certificate, or is an honorably discharged veteran of the
       Coast Guard or Armed Forces of the United States, (4) has not been convicted of a
       felony offense, a significant misdemeanor offense, multiple misdemeanor offenses,
       or otherwise poses a threat to national security or public safety, and (5) is not above
       the age of 30.

Department of Homeland Security’s Program of Deferred Action for Childhood Arrivals (DACA),

17 A.L.R. Fed. 3d Art. 3 (2016) (citing 2012 Memo). If approved, applicants are granted

renewable two-year terms of deferred action. Decisions are granted on a “case by case basis.”

2012 Memo at 2-3. However, the 2012 Memo warned that it “confer[red] no substantive right,

immigration status or pathway to citizenship” and noted that the policy involved “the exercise of

discretion within the framework of the existing law.” 2012 Memo. Recipients are permitted to

apply for employment authorization, which allows them to work legally and pay taxes amongst

other things. 8 U.S.C. § 1324a(h)(3).



                                                 3
       On September 5, 2017, after the arrival of the current presidential administration, the

Acting Secretary of DHS, Elaine Duke, issued a memorandum which rescinded the 2012 Memo

(“2017 Memo”). In pertinent part, the 2017 Memo stated:

       Taking into consideration the Supreme Court's and the Fifth Circuit's rulings in
       [United States v. Texas, --U.S.--, 136 S. Ct. 2271, 195 L. Ed. 2d 638 (2016)], and
       the September 4, 2017 letter from … Attorney General [Jeff Sessions], it is clear
       that the June 15, 2012 DACA program should be terminated. In the exercise of my
       authority in establishing national immigration policies and priorities, except for the
       purposes explicitly identified below, I hereby rescind the June 15, 2012
       memorandum.

2017 Memo. Further, it ordered DHS to reject all applications received after September 5, 2017

as well as reject all renewal applications after October 5, 2017. Id. After the 2017 Memo was

published, multiple lawsuits challenging the termination of DACA were filed. Since then, multiple

preliminary injunctions have been issued and USCIS has resumed accepting requests to renew

deferred action requests. For all intents and purposes, DACA continues to operate on the terms in

place before it was rescinded by the 2017 Memo.

B. GONDAL’S APPLICATION

       The Plaintiff was born in Pakistan on January 1, 1988. At some point prior to September

2012, Gondal entered the United States. In September 2012, Gondal applied for deferred action

under DACA. Three months later, USCIS approved the Plaintiff’s request and granted him

deferred action for two years. In 2014, Gondal’s deferred action renewal was granted for a three-

year period.

       In July 2015, Gondal applied for advance parole, an immigration document issued by

USCIS which enables an alien to be paroled into the United States. USCIS granted the application

and provided the Plaintiff with an advance parole document, which allowed him to take a trip to

Pakistan in September 2015. Upon his return, Gondal was paroled into the United States.

                                                 4
       On or about January 16, 2016, Gondal and a friend, Arshad Mohammad, departed the

United States at the Niagara Falls Rainbow Bridge. He carried with him a false identification

document with a birthdate of December 20, 1982. The Plaintiff was denied admission to Canada

at the Canadian port of entry for presenting false documents. Gondal and his friend then returned

to the United States port of entry and requested admission back into the United States. A search

of his fingerprint records revealed that the birthdate listed on his fake identification document did

not match the birthdate listed in his deferred action materials. During discussions with USCIS,

Gondal indicated that he obtained the false document in order to seek a Canadian immigrant visa.

The Plaintiff was not issued advance parole prior to that day. Despite this, Gondal was paroled

into the United States. See 8 U.S.C. § 1182(d)(5)(A).

       In September 2017, Gondal filed a DACA renewal request. On or about November 30,

2017, the Plaintiff received a Notice of Intent to Deny, which explained, in part:

       In order to be considered for a renewal of deferred action as a childhood arrival.
       you are to demonstrate that you have been residing continuously in the United
       States since the date you submitted your most recent, approved request for DACA
       until the date of filing your DACA renewal request. Continuous residence is
       disrupted if you traveled outside the United States on or after August 15. 2012
       without advance parole. …

       According to information obtained during routine systems checks, it appears that
       you departed the United States on or about January 16, 2016.

       Your departure occurred on or after August 15, 2012. USCIS records do not show
       that you were issued advance parole for the period of time you were outside the
       United States. Therefore, you have not established that you may be considered for
       a renewal of deferred action under this process.

       Accordingly, USCIS intends to deny your request for consideration of a renewal of
       deferred action for childhood arrivals.




                                                 5
Dkt. 1-1 at 2-3. In response to this notice, the Plaintiff and Mohammed, his travel companion,

submitted identical affidavits stating that they never left the United States and that the whole

incident lasted half an hour. Id. at 4, 6.

          On or about December 22, 2017, USCIS issued a decision stating that Gondal “ha[s] not

demonstrated that [he] warrant[s] a favorable exercise of prosecutorial discretion and [that USCIS]

will not defer action in [his] matter.” Id. at 16.

          The Plaintiff asserts that USCIS’s decision violated his due process rights under the Fifth

Amendment of the United States Constitution.

                                          II. DISCUSSION

A. STANDARD OF REVIEW: FED. R. CIV. P. 12(B)(1)

          “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000); see also Aurecchione v. Schoolman Transp. Sys.,

Inc., 426 F.3d 635, 638 (2d Cir. 2005) (“After construing all ambiguities and drawing all inferences

in a plaintiff’s favor, a district court may properly dismiss a case for lack of subject matter

jurisdiction under Rule 12(b)(1) if it lacks the statutory or constitutional power to adjudicate it.”

(internal citations and quotation marks omitted)). See, e.g., Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 94-95, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998). “Under FED R. CIV. P. 12(b)(1),

‘[even] a facially sufficient complaint may be dismissed for lack of subject matter jurisdiction if

the asserted basis for jurisdiction is not sufficient.’” Frisone v. Pepsico Inc., 369 F. Supp. 2d 464,

469 (S.D.N.Y. 2005) (quoting Peterson v. Cont’l Airlines Inc., 970 F. Supp. 246, 249 (S.D.N.Y.

1997)).



                                                     6
        In its assessment of whether it has subject matter jurisdiction, the Court “need not accept

as true contested jurisdictional allegations and may resolve disputed jurisdictional facts by

reference to affidavits and other matters outside the pleadings.” Williams v. Runyon, No. 97-Civ.-

4029, 1999 WL 77207, at *1 (S.D.N.Y. Feb. 17, 1999) (quoting Societe Nationale d’Exploitation

Industrielle des Tabacs et Allumettes v. Salmon Bros. Int’l Ltd., 928 F. Supp. 398, 402 (S.D.N.Y.

1996)); accord New York State Catholic Health Plan, Inc. v. Acad. O & P Assocs., 312 F.R.D.

278, 294 (E.D.N.Y. 2015) (citing Phifer v. City of New York, 289 F.3d 49, 55 (2d Cir. 2002));

Makarova, 201 F.3d at 113 (citing Kamen v. Am. Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir.

1986)). All uncontroverted factual allegations contained in the complaint are accepted as true and

the Court draws all reasonable inferences in favor of the party asserting jurisdiction. See Tandon

v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014); accord Morrison

v. Nat’l Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008).

        There are two types of procedural challenges to subject matter jurisdiction under Rule

12(b)(1): (1) facial; or (2) fact-based.

        A facial challenge is based exclusively on the complaint’s factual allegations or exhibits

attached to the complaint. There, the plaintiff does not have an evidentiary burden, see Amidax

Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011), and the district court must

evaluate whether the complaint and its exhibits “allege facts that affirmatively and plausibly

suggest that [the plaintiff] has standing to sue.” Id.; see, e.g., Selevan v. New York Thruway Auth.,

584 F.3d 82, 88 (2d Cir. 2009). See also Warth v. Seldin, 422 U.S. 490, 501, 95 S. Ct. 2197, 45

L. Ed. 2d 343 (1975) (“For purposes of ruling on a motion to dismiss for want of standing, both

the trial and reviewing courts must accept as true all material allegations of the complaint, and

must construe the complaint in favor of the complaining party.”).

                                                 7
         In a fact-based challenge, a defendant must proffer evidence beyond what is alleged in or

attached to the complaint. See, e.g., Robinson v. Gov’t of Malaysia, 269 F.3d 133, 140 n.6 (2d Cir.

2001). “[I[f the affidavits submitted on a [fact-based] 12(b)(1) motion … reveal the existence of

factual problems” related to jurisdiction, the plaintiff must present evidence of his own to counter

the defendant’s evidence. Exch. Nat’l Bank of Chicago v. Touche Ross & Co., 544 F.2d 1126,

1131 (2d Cir. 1976). There, “the party asserting subject matter jurisdiction ‘has the burden of

proving by a preponderance of the evidence that it exists.’” Tandon, 752 F.3d at 243 (quoting

Makarova, 201 F.3d at 113). If a plaintiff’s allegations and exhibits are sufficiently plausible and

the evidence presented by the defendant(s) does not contradict such allegations, the plaintiff does

not have to present additional evidence and can rely on the pleadings.

B. STANDARD OF REVIEW: FED. R. CIV. P. 12(B)(6)

         In considering a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept the

factual allegations set forth in the complaint as true and draw all reasonable inferences in favor of

the Plaintiff. See, e.g., Trs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 843 F.3d

561, 566 (2d Cir. 2016); Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013); Cleveland v. Caplaw

Enters., 448 F.3d 518, 521 (2d Cir. 2006); Bold Elec., Inc. v. City of New York, 53 F.3d 465, 469

(2d Cir. 1995); Reed v. Garden City Union Free Sch. Dist., 987 F. Supp. 2d 260, 263 (E.D.N.Y.

2013).

         Under the Twombly standard, the Court may only dismiss a complaint if it does not contain

enough allegations of fact to state a claim for relief that is “plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The Second Circuit

has expounded that, after Twombly, the Court’s inquiry under Rule 12(b)(6) is guided by two

principles:

                                                  8
       First, although a court must accept as true all of the allegations contained in a
       complaint, that tenet is inapplicable to legal conclusions, and [t]hreadbare recitals
       of the elements of a cause of action, supported by mere conclusory statements, do
       not suffice. Second, only a complaint that states a plausible claim for relief survives
       a motion to dismiss and [d]etermining whether a complaint states a plausible claim
       for relief will . . . be a context-specific task that requires the reviewing court to draw
       on its judicial experience and common sense.

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 664, 129

S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).

       A complaint must include “a short and plain statement of the claim showing that the pleader

is entitled to relief,” in order to survive a motion to dismiss. FED. R. CIV. P. 8(a)(2). Under Rule

8, a complaint is not required to allege “detailed factual allegations.” Kendall v. Caliber Home

Loans, Inc., 198 F. Supp. 3d 168, 170 (E.D.N.Y. 2016) (quoting Twombly, 550 U.S. at 555). “In

ruling on a motion pursuant to FED. R. CIV. P. 12(b)(6), the duty of a court ‘is merely to assess the

legal feasibility of the complaint, not to assay the weight of the evidence which might be offered

in support thereof.’” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 113 (2d Cir. 2010) (quoting

Cooper v. Parsky, 140 F.3d 433, 440 (2d Cir. 1998)). The Court “[is] not bound to accept as true

a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555.

C. AS TO SUBJECT MATTER JURISDICTION

       The Defendants argue that 8 U.S.C. § 1252(g) divests the Court of jurisdiction in this

matter. See United States v. Armstrong, 517 U.S. 456, 464, 116 S. Ct. 1480, 134 L. Ed. 2d 687

(1996); Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 485, 119 S. Ct. 936, 142 L.

Ed. 2d 940 (1999) (“AAADC”). Section 1252(g) states, in pertinent part:

       Except as provided in this section and notwithstanding any other provision of law
       (statutory or nonstatutory) ... no court shall have jurisdiction to hear any cause or
       claim by or on behalf of any alien arising from the decision or action by the
       Attorney General to commence proceedings, adjudicate cases, or execute removal
       orders against any alien under this chapter.

                                                   9
8 U.S.C. § 1252(g). “[This] provision applies only to three discrete actions that the Attorney

General may take: [the] ‘decision or action’ to ‘commence proceedings, adjudicate cases, or

execute removal orders.’” AAADC, 525 U.S. at 482; accord Vasquez v. Aviles, 639 F. App’x 898,

901 (3d Cir. 2016); Botezatu v. INS, 195 F.3d 311, 313 (7th Cir. 1999). As Justice Scalia noted in

AAADC:

       Section 1252(g) seems clearly designed to give some measure of protection to “no
       deferred action” decisions and similar discretionary determinations, providing that
       if they are reviewable at all, they at least will not be made the bases of separate
       rounds of judicial intervention outside the streamlined process that Congress has
       designed.

525 U.S. at 485. However, the majority rejected the notion that “§ 1252(g) covers the universe of

deportation claims—that it is a sort of ‘zipper’ clause that says ‘no judicial review in deportation

cases unless this section provides judicial review.’” AAADC, 525 U.S. at 482 (citing 8 U.S.C. §

1252(g)).

       In the instant case, the Plaintiff asserts a procedural due process claim with a peculiar

prayer for relief.   Gondal requests that this Court “[o]rder USCIS to process [his] DACA

application and issue him employment authorization during the course of this litigation[.]” Compl.

at 7. As USCIS has already processed and denied his deferral request and Gondal does not specify

any procedural deficiencies, it appears that the Plaintiff requests that his application be granted,

rather than simply re-processed with additional or modified procedural protections.

       This is not the appropriate forum to challenge the merits of USCIS’s decision to deny a

renewal of deferred action. In AAADC, the Supreme Court unquestionably determined that § 1252

applies to “‘no deferred action’ decisions and similar discretionary determinations.” AAADC, 525

U.S. at 944. The statute precludes judicial determination of DACA eligibility and excludes review

of deferred action from the jurisdiction of this Court. See 8 U.S.C. § 1252(g); AAADC, 525 U.S.

                                                10
at 944; Regents of the Univ. of California v. U.S. Dep’t of Homeland Sec., 908 F.3d 476, 504 (9th

Cir. 2018) (noting that “challenges to individual ‘no deferred action’ decisions … fall exactly

within Section 1252(g) as interpreted by the Court in [AAADC]”); Rodriguez v. Sessions, 677 F.

App’x 447, 447 (9th Cir. 2017) (“We lack jurisdiction to consider [the plaintiff’s] eligibility for

[DACA].”); Vasquez, 639 F. App’x at 901 (“[8 U.S.C. § 1252(g)] deprives all courts of jurisdiction

to review a denial of DACA relief because that decision involves the exercise of prosecutorial

discretion not to grant a deferred action.”); Fabian-Lopez v. Holder, 540 F. App’x 760, 761 (9th

Cir. 2013) (“We lack jurisdiction to consider whether [the plaintiff] is eligible for consideration

for [DACA].” (citing 8 U.S.C. § 1252(g))); Gasparian v. Holder, 700 F.3d 611, 614 (1st Cir. 2012)

(holding that “[8 U.S.C. § 1252(g)] do[es] not confer jurisdiction on this court to review acts of

prosecutorial discretion”).

       Yet, the Plaintiff’s procedural due process challenge, which arises from a deferred action

is not foreclosed by 8 U.S.C. § 1252(g). Section 1252 does not apply to any conceivable

deportation-related claim but instead only impedes jurisdiction in cases involving a “decision or

action … to commence proceedings, adjudicate cases, or execute removal orders.” 8 U.S.C. §

1252(g). A procedural due process claim challenges the non-discretionary process by which

DACA statuses are decided, not the decision to grant or deny deferred action. The process itself,

which occurs prior to USCIS’s discretionary decision on deferred action is a “purely legal

question[] that do[es] not implicate agency discretion.” Perez v. U.S. Bureau of Citizenship &

Immigration Servs. (USCIS), 774 F.3d 960, 965 (11th Cir. 2014).

       8 U.S.C. § 1252(g) does not deprive this Court of jurisdiction to hear and adjudicate

procedural due process claims challenging USCIS procedure prior to its discretionary decision.

See Coyotl v. Kelly, 261 F. Supp. 3d 1328, 1340 (N.D. Ga. 2017) (“[T]he Court is not deprived of

                                                11
jurisdiction by § 1252(g) to consider whether [the agencies] followed their own procedures in

denying Plaintiff’s application for DACA renewal or terminating her DACA status.”).

       Accordingly, although the Court lacks subject matter jurisdiction to award the requested

relief, it will consider the merits of the Plaintiff’s procedural due process challenge.

D. AS TO THE PROCEDURAL DUE PROCESS CLAIM

       The Plaintiff argues that he has a property interest in his employment authorization card

and a liberty interest in “being approved” under DACA. The Defendants counter that the denial

of Gondal’s DACA request does not deprive him of a cognizable liberty or property interest.

         “A procedural due process claim is composed of two elements: (1) the existence of a

property or liberty interest that was deprived and (2) deprivation of that interest without due

process.” Bryant v. New York State Educ. Dep't, 692 F.3d 202, 218 (2d Cir. 2012). At a

fundamental level, procedural due process ensures that “[p]arties whose rights are to be affected

are entitled to be heard; and in order that they may enjoy that right they must be notified.” Baldwin

v. Hale, 68 U.S. 223, 233, 17 L. Ed. 531 (1863). “Liberty interests include physical restraint, a

substantial infringement of a fundamental right, harm to one's reputation affecting another tangible

interest, or the unjustified intrusion of one's personal security. Property interests include real

property, personal property, intellectual property, or any legitimate claim of entitlement.” Casa

De Maryland v. U.S. Dep't of Homeland Sec., 284 F. Supp. 3d 758, 776 (D. Md. 2018) (internal

citations omitted).

       Defendants focus on the first element, arguing that the decision to grant deferred action

and work authorization is discretionary, and therefore, there cannot be a constitutionally protected

liberty or property interest. “[O]nly benefits to which a person has a ‘legitimate claim of

entitlement’ can support a constitutionally protected liberty or property interest.” Batalla Vidal v.

                                                  12
Nielsen, 291 F. Supp. 3d 260, 283-84 (E.D.N.Y. 2018) (“Batalla Vidal II”) (internal citations

omitted); Looney v. Black, 702 F.3d 701, 706 (2d Cir. 2012) (“A ‘unilateral expectation’ is not

sufficient to establish a constitutionally protected … right[,] [r]ather, a plaintiff must have ‘a

legitimate claim of entitlement to’ the alleged property interest.” (quoting Bd. of Regents of State

Colls. v. Roth, 408 U.S. 564, 576-77, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972))).

       The decision to grant deferred action and work authorization is a discretionary one. “In

determining whether a given benefits regime creates a legitimate claim of entitlement to such

benefits, we ask whether the statutes and regulations governing the distribution of benefits

meaningfully channel official discretion by mandating a defined administrative outcome.” Batalla

Vidal II, 291 F. Supp. 3d at 284 (quoting Barrows v. Burwell, 777 F.3d 106, 113 (2d Cir. 2015)).

       The 2012 Memo explicitly denies the creation of any entitlement:

       This memorandum confers no substantive right, immigration status or pathway to
       citizenship. Only the Congress, acting through its legislative authority, can confer
       these rights. It remains for the executive branch, however, to set forth policy for the
       exercise of discretion within the framework of the existing law. I have done so here.

2012 Memo. While an agency’s self-imposed labeling is not determinative of what does or does

not constitute an entitlement, the use of prosecutorial discretion does not typically generate

substantive rights. See Casa De Maryland, 284 F. Supp. 3d at 776 (“While entitlements are not

always self-labeled or created with bright flashing lights, the exercise or restraint of prosecutorial

discretion is not traditionally the sort of governmental action that creates substantive rights.”).

       The 2012 Memo does establish criteria that “should be satisfied before an individual is

considered,” 2012 Memo at 1; however, there is no guarantee that meeting those conditions

mandates a particular result. As the memo describes, the decision to grant or deny deferral is

entirely a matter of agency discretion. Although, as Gondal points out, the decision to deny a

DACA request does impact other potential liberty or property interests, any benefit he or other
                                            13
DACA recipients receive arise from the decision to grant deferred action. If the Plaintiff is not

entitled to the receipt of renewed deferred action, he is not entitled to any additional interests that

are contingent on such a decision. See Batalla Vidal II, 291 F. Supp. 3d at 284.

          Accordingly, the Plaintiff does not possess a liberty or property interest in a particular

decision under DACA nor an employment authorization card.

          Even if liberty or property interests were at stake, Gondal failed to allege that the procedure

USCIS followed was constitutionally insufficient. As the Defendants argue in their papers, the

complaint fails to allege any facts that plausibly suggest that USCIS failed to afford him a

constitutionally sufficient process. See Bryant, 692 F.3d at 218.

          To the extent that Gondal seeks deferred action, this Court is unable to grant such relief. It

would be inappropriate given the nature of his only cause of action. A procedural due process

claim does not guarantee a particular result; it protects against procedural unfairness. McDonald

v. Bd. of Educ. of City of New York, No. 01 Civ 1991, 2001 WL 840254, at *4 (S.D.N.Y. July 25,

2001) (“Every due process inquiry must begin with the recognition that ‘[due process] guarantees

no particular form of procedure; it protects substantive rights.” (quoting Nat’l Labor Relations Bd.

v. Mackay Radio & Tel. Co., 304 U.S. 333, 351, 58 S. Ct. 904, 82 L. Ed. 1381 (1938))). Therefore,

even if the Plaintiff has alleged the rest of a procedural due process claim, he fails to request proper

relief.

          Further, the only potential procedural deficiency the Plaintiff cites with respect to his

deferred action is the failure of USCIS to provide him with sufficient explanation. However, he

fails to identify any procedure that USCIS failed to follow that violated the Fifth Amendment. The

Plaintiff’s pleading fails to plausibly suggest that the due process clause was violated by USCIS’s

current procedure. Further, the record reflects the opposite. The Plaintiff received a letter

                                                    14
informing him of the reasons for the denial and allowed him to respond. Gondal sent USCIS

additional documentation regarding the incident at the Canadian border, including sworn

statements by those involved. He has not articulated any basis for this Court to find that a DACA

recipient is entitled to more than notice of failure to renew a deferral and an opportunity to

meaningfully respond to that notice prior to the revocation of deferred action status.

       Accordingly, the Plaintiff’s Fifth Amendment procedural due process claim fails.

E. AS TO THE ADMINISTRATIVE PROCEDURES ACT CLAIM

       Finally, the Plaintiff attempts to amend his complaint by adding a claim under the

Administrative Procedures Act, 5 U.S.C. § 701 et seq. (“APA”) through his motion papers.

       While the Plaintiff references the APA in his jurisdictional statement, the complaint is

devoid of any other mention of an APA cause of action. Without even conclusory statements

reciting the bare elements of a potential claim, even in the light most favorable to the Plaintiff, the

Court is unable to conclude that Gondal asserts an APA claim in his complaint.

       In his opposition memorandum, the Plaintiff devotes a portion of his brief to an argument

concerning purported APA claims. The Court notes that this is procedurally improper and refuses

to construe such a claim as an attempt to amend his complaint. At no point in his motion papers

did Gondal request permission from the Court to amend his Complaint to add an APA cause of

action. Yet, even if he did make such a request, “a party is not entitled to amend its complaint

through statements made in motion papers[.]” Soules v. Connecticut, Dep't of Emergency Servs. &

Pub. Prot., 882 F.3d 52, 56 (2d Cir. 2018) (quoting Wright v. Ernst & Young LLP, 152 F.3d 169,

178 (2d Cir. 1998)); accord Desmarat v. Artus, No. 9:08-CV-977, 2011 WL 1564605, at *3

(N.D.N.Y. Mar. 25, 2011) (collecting cases). Accordingly, the Plaintiff has failed to assert an

APA claim in his complaint and is unable to do so in his motion papers.

                                                  15
                                       III. CONCLUSION

       For the reasons stated above, the Defendants’ motion to dismiss the Plaintiff’s complaint

is granted and Gondal’s complaint is dismissed with prejudice. The Clerk of the Court is

respectfully directed to close the case.


         It is SO ORDERED:

 Dated: Central Islip, New York

         December 10, 2018

                                                   ___/s/ Arthur D. Spatt_____

                                                    ARTHUR D. SPATT

                                                United States District Judge




                                              16
